DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11, 13, and 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browd et al. (US Pre-Grant Publication 2012/0302938).
Regarding claim 1, Browd teaches a cerebral shunt used to treat an abnormal accumulation of cerebrospinal fluid (CSF) in a brain of a patient. comprising: 
a catheter (at least 116) implanted within the brain of the patient with a proximal portion within the brain opposite a distal portion diverting CSF out of the brain to another region of the patient; 
a pressure sensor (106) implanted within the brain [0037] of the patient and producing a signal representing an intracranial pressure [0037]; 
a valve (104) that permits excess CSF to drain out of the brain through the catheter in an open position and prevents the excess CSF from passing out of the brain through the catheter in a closed position (See at least [0032]); and 
a valve driver (110) receiving the signal representing the intracranial pressure controlling the valve to switch the valve between the open position and closed position in a cycle for successive cycles so that a relative time that the valve is in the open position versus the closed position is a function of intracranial pressure [0042-0043].  
Regarding claims 2-6, Browd also teaches the valve driver is adapted to open the valve during each cycle for any period of time as necessitated by the pressure conditions. The controller of Browd is fully capable of opening and closing the valve in response to a control algorithm which only opens the valve in response to overpressure conditions [0042].  
Regarding claims 7 and 8, Browd also teaches a controller (110) receiving the signal from the pressure sensor over a period of time and averaging the signal over the period of time [0042], and wherein the valve driver operates to attenuate an effect of sudden changes in the signal representing the intracranial pressure [0042].  
Regarding claim 11, Browd teaches using a pre-set interval “(e.g. one minute). It is interpreted that one of ordinary skill would immediately understand that the pre-set interval is any interval set by a user or pre-programmed and would encompass the claims range of 5 to 10 minutes, as the controller is fully capable of sensing on that time period.
Regarding claim 13, Browd also teaches a biocompatible holder comprising a disk having a broad face (unlabeled, see Fig. 6B) supporting an elongated tube (at least 116) extending downwardly therefrom and supporting the pressure sensor (106) on a distal end of the tube [0037].  
Regarding claim 15, Browd also teaches wireless transmitter (126) communicating the signal to an external wireless reader [0046].  
Regarding claim 16, Browd teaches the wireless transmitter may use a radio signal, but fails to specifically mention it is an RFID device. However, it is interpreted that one of ordinary skill, reading Browd’s disclosure of a wireless communication link being “a WiFi connection, radio signal, and/or other suitable communication links”, would immediately envisage RFID as being included in the disclose genus of wireless communication link. Therefore, Browd anticipates the claimed limitation.
Regarding claim 17, Browd also teaches the valve opens as a function of intracranial pressure elevation and time (i.e. signal averaging [0042]), and the valve closes based on a low intracranial pressure user defined parameter [0090].  

Regarding claim 18, Browd teaches a method of treating hydrocephalus where there is an abnormal accumulation of cerebrospinal fluid (CSF) in a brain of a patient comprising the steps of: 
providing a cerebral shunt (See at least Fig. 1A) comprising a catheter (108a, b, 116) having a proximal portion opposite a distal portion; 
a pressure sensor (106) producing a signal representing an intracranial pressure; 
a valve (110) limiting flow through the catheter between an open and closed position; 
implanting the proximal portion (116) of the catheter within the brain of the patient (See Fig. 1A) and the distal portion outside the brain of the patient (Fig. 1A); 
implanting the pressure sensor within the brain of the patient [0037]; and 
receiving the signal representing the intracranial pressure controlling the valve to switch the valve between the open position and closed position in a cycle for successive cycles so that a relative time that the valve is in the open position versus the closed position is a function of intracranial pressure [0042].  
Regarding claim 19, Browd also teaches the step of opening the valve during each cycle for a period of time that is less time than a period of time that the valve is closed; at least because Browd teaches that the valve is operated in response to pressure and if pressure is within the desired range, not change to valve condition would be made.
Regarding claim 20, Browd also teaches the step of receiving the signal from the pressure sensor over a period of time and averaging the signal over the period of time [0042].  
Regarding claims 21-22, Browd also teaches the catheter is in the ventricular or spinal compartment and drains to the abdomen or other body space (See at least Fig. 1A).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browd et al. (US Pre-Grant Publication 2012/0302938), in view of Miesel et al. (US Patent No. 6,248,080).

Regarding claim 9, Browd teaches the cerebral shunt of claim 7, but fails to teach that the valve driver receives a signal from an ambient pressure sensor in an external reader.  Miesel teaches a system for determining intracranial pressure comprising an external reader (500) which includes a barometric pressure sensor (i.e. an atmospheric pressure sensor) and combines values of barometric and intracranial pressure to determine a gauge pressure (See at least Abstract), and further provide the barometric pressure to the implantable device (See at least claim 1). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Browd with the external sensor of Miesel in order to allow for the accurate calculation of gauge pressure and to thereby assist in determining the proper valve condition.
Regarding claim 10, Browd also teaches that the external reader receives user defined valve parameters and sends the valve parameters wirelessly to the valve driver [0046, 0090].  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browd et al. (US Pre-Grant Publication 2012/0302938), in view of Miesel et al. (US Pre-Grant Publication 2011/0301575).
Regarding claim 12, Browd teaches the cerebral shunt of claim 1, but fails to teach that the pressure sensor provides a pair of opposed conductive plates at least one plate flexing in response to intracranial pressure circuitry detecting flexure according to at least one of varying resonant frequency, capacitance and piezo-resistance.  Miesel teaches an implantable medical pump with a pressure sensor, wherein the pressure sensor comprises provides a pair of opposed conductive plates at least one plate flexing in response to intracranial pressure circuitry detecting flexure according to at least one of varying resonant frequency, capacitance and piezo-resistance ([0033], Figs. 5B, 7, 10).  Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to replace the sensor of Browd with the sensor of Miesel, at least because the modification represents the replacement of one known sensor for another known sensor in the art, for the same purpose of measuring fluid pressure within an implantable system in order to accurately make a determination for the control of fluid flow.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browd et al. (US Pre-Grant Publication 2012/0302938) in view of Lazarus et al. (US Patent No. 6,024,340).
Regarding claim 14, Browd teaches the cerebral shunt of claim 1, and further teaches that the valve comprises a piezo adjuster for controlling the valve position, but fails to specifically teach a piezo bender as claimed.  Lazarus teaches a valve assembly which uses a piezo bender as claimed to actuate in response to a signal from a valve controller in order to open and close a fluid valve. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Browd and to provide the piezo actuator as a piezo bender at least because the modification is the mere replacement of one known piezo actuator with another for the purpose of controlling valve actuation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,709,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 1-29 contain each and every limitation of claims 1-22 of the instant application as well as additional features. The claims of the US Patent are narrower than the claims of the instant application, and effectively anticipate the instant claims. Thus the invention of the patent claims 1-29 are in effect a "species" of the "generic" invention of the instant claims 1-22.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781